Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 28, 31-36, 39-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (U.S. Patent 6,346,940) and in further views of Iwasaki (U.S. Publication 2011/0076001).
As to Claim 25, Fukunaga discloses a method for estimating a path of a distal tip (2a) in 1/15 of an endoscope (1) in 1/15 and 22/23 of Figs. 3 and 33 during an endoscopic procedure, the method comprising:
acquiring an image “endoscopic images” in 22/20 of an interior portion of a patient’s body;
acquiring distance information relative to “viewpoint position” in 15/52 of endoscope tip (2a) in 16/13-20 of a distance to an object any portion of subject (3a) in 22/18;
acquiring angulation information relative to “view direction” in 15/52 of endoscope tip (2a) in 16/13-20 of an angle to an object subject (3a) in 22/18;
calculating an estimated path of travel of the endoscope via (25) in 18/43 to assist the operator in 19/2-12 using the distance information and the angulation information (the distance information and the angulation information being constantly calculated for endoscope tip position during normal operation by the operator);
generating a graphical overlay “guiding markers” in 18/43 and Fig. 18 and (Mi) in 19/21 and Fig. 31 using the estimated path of travel of the endoscope; and
displaying the graphical overlay directly on a real-time image in an endoscopic examination room as described in 22/13-24 of an interior portion of the patient's body, wherein the real-time image is generated from at least the first viewing element.
Fukunaga discloses the endoscope and endoscope tip, however does not specifically disclose a first viewing element. Iwasaki teaches in the analogous field of camera systems a first viewing element (11, 12a, 12b) in [0072]-[0073] and Figs. 2 and 3, and a method comprising: acquiring an image via sensor (17, 18a, 18b) in [0074] and “photodiodes” in [0074] of an interior portion of a patient’s body using the first viewing element; and acquiring distance information of a distance to an object via “distance measuring sensor” in [0007]. It would have been obvious to one of ordinary skill in the art to provide the endoscope of Fukunaga with viewing elements as taught by Iwasaki in order to fulfill the same function with predictable results.
As to Claim 27, Fukunaga discloses the method of claim 25, wherein the graphical overlay is a projected path of travel of the distal tip as shown in Figs. 17 and 18.
As to Claim 28, Fukunaga discloses the method of claim 27, wherein a total distance of the projected path of travel is equal to the maximum focal distance of the first viewing element (the projected path of travel being variable depending on positioning of the endoscope and capably matching the maximum focal distance of the first viewing element during normal operation).
As to Claim 31, Fukunaga discloses the method of claim 25, wherein the graphical overlay is a projected path of travel of the distal tip including a plurality of marks at measured distances along the projected path as shown in Figs. 17 and 18.
As to Claim 32, Fukunaga discloses the method of claim 25, wherein acquiring information of the angle includes acquiring information of the angle using at least one control knob (64) in 22/46 and Fig. 36 of the endoscope configured to control an articulation angle of the distal tip.
As to Claim 33, Fukunaga discloses the method of claim 25, wherein the graphical overlay is displayed as a series of two-dimensional images configured to simulate the appearance of a three-dimensional image using a triangular wire frame model in 7/27-58 and Fig. 12.
As to Claim 34, Fukunaga discloses the method of claim 25, further comprising initiating the display of the graphical overlay via one or more actuators (11d, 11e) in 9/1-16 of a controller.
As to Claim 35, Fukunaga discloses a method for estimating a path of a distal tip (2a) in 1/15 of an endoscope (1) in 1/15 and 22/23 of Figs. 3 and 33 during an endoscopic procedure, the method comprising:
acquiring a first image “endoscopic images” in 22/20 of an interior portion of a patient’s body;
determining location information “viewpoint position” in 15/52 including a location of the distal tip (2a) in 16/13-20 relative to the first image in 5/17-18;
determining angle information relative to “view direction” in 15/52 of endoscope tip (2a) in 16/13-20 including an angle of the distal tip using angulation information from at least one control knob (64) in 22/46 and Fig. 36 of the endoscope;
calculating an estimated path of travel of the endoscope via (25) in 18/43 to assist the operator in 19/2-12 using the location information, the distance information, and the angle information (the location information, distance information and angle information being constantly calculated for endoscope tip position during normal operation by the operator);
generating a graphical overlay “guiding markers” in 18/43 and Fig. 18 and (Mi) in 19/21 and Fig. 31 using the estimated path of travel of the endoscope; and
displaying the graphical overlay in Figs. 18 and 31.
Fukunaga discloses the endoscope and endoscope tip, however does not specifically disclose a first viewing element. Iwasaki teaches in the analogous field of camera systems a first viewing element (11, 12a, 12b) in [0072]-[0073] and Figs. 2 and 3, and a method comprising: acquiring an image via sensor (17, 18a, 18b) in [0074] and “photodiodes” in [0074] of an interior portion of a patient’s body using the first viewing element; and acquiring distance information of a distance to an object via “distance measuring sensor” in [0007]. It would have been obvious to one of ordinary skill in the art to provide the endoscope of Fukunaga with viewing elements as taught by Iwasaki in order to fulfill the same function with predictable results.
As to Claim 36, Fukunaga discloses the method of claim 35, wherein displaying the graphical overlay includes displaying the graphical overlay directly on a second image of an interior portion of the patient's body, wherein the second image is generated from at least the first viewing element (multiple images being displayed and generated with respective graphical overlays during normal operation over time).
As to Claim 39, Fukunaga discloses the method of claim 35, wherein the graphical overlay is displayed as a series of two-dimensional images configured to simulate the appearance of a three-dimensional image using a triangular wire frame model in 7/27-58 and Fig. 12.
As to Claim 40, Fukunaga discloses a method for estimating a path of a distal tip (2a) in 1/15 of an endoscope (1) in 1/15 and 22/23 of Figs. 3 and 33 during an endoscopic procedure, wherein the distal tip, the method comprising:
determining location information “viewpoint position” in 15/52 of endoscope tip (2a) in 16/13-20 including a location of the distal tip relative to the first image;
determining distance information including a distance via (27) in 18/18 to an object any portion of subject (3a) in 22/18 within the image;
determining angle information relative to “view direction” in 15/52 of endoscope tip (2a) in 16/13-20 including an angle of the distal tip using angulation information from at least one actuator (64) in 22/46 and Fig. 36 actuating the endoscope and the distal tip of the endoscope;
calculating a scale (“guiding markers” in 18/43 and Fig. 18 and (Mi) in 19/21 and Fig. 31 being displayed having a scale relative to the graphical user interface) relative to the first image using the location information, the distance information, and the angle information (the location information, distance information and angle information being constantly calculated during normal operation by the operator);
generating a graphical overlay “guiding markers” in 18/43 and Fig. 18 and (Mi) in 19/21 and Fig. 31 using the scale.
Fukunaga discloses the endoscope and endoscope tip, however does not specifically disclose a first viewing element. Iwasaki teaches in the analogous field of camera systems a first viewing element (11, 12a, 12b) in [0072]-[0073] and Figs. 2 and 3, and a method comprising: acquiring an image via sensor (17, 18a, 18b) in [0074] and “photodiodes” in [0074] of an interior portion of a patient’s body using the first viewing element; and acquiring distance information of a distance to an object via “distance measuring sensor” in [0007]. It would have been obvious to one of ordinary skill in the art to provide the endoscope of Fukunaga with viewing elements as taught by Iwasaki in order to fulfill the same function with predictable results.
As to Claim 41, Fukunaga discloses the method of claim 40, wherein the graphical overlay is a projected path of travel of the distal tip including a plurality of marks at measured distances along the projected path as shown in Figs. 17 and 18.
As to Claim 43, Fukunaga discloses the method of claim 40, wherein the graphical overlay is displayed as a series of two-dimensional images configured to simulate the appearance of a three-dimensional image using a triangular wire frame model in 7/27-58 and Fig. 12.

Claims 26, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga  and Iwasaki and in further views of Katsuda et al. (U.S. Publication 2009/0225217, hereinafter “Katsuda”).
As to Claim 26, Iwasaki discloses the method of claim 25, wherein the object is a surface of the interior portion of the patient's body, and acquiring distance information includes: receiving light “object light” in [0075] into a pair of photodiodes, wherein said light is reflected off of the surface of the interior portion of the patient’s body.
However, Iwasaki does not specifically disclose an intersection of responses. Katsuda teaches determining a first response curve “FK1” in [0143] and Fig. 14 to said light for a first photodiode of said adjacent pair of photodiodes and a second response curve “FK2” in [0143] and Fig. 14 to said light for a second photodiode of said adjacent pair of photodiodes; identifying an intersection “CR1” in [0144] between the first response curve and the second response curve; and using data derived from said intersection to determine said distance to the object as described in [0011]-[0013], [0136], and [0151]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the method of determining a distance of an object disclosed by Iwasaki by utilizing a pair of photodiodes as taught by Katsuda in order to fulfill the same function with predictable results.
As to Claim 37, Iwasaki discloses the method of claim 35, wherein determining distance information includes: receiving light “object light” in [0075] into a pair of photodiodes of the first viewing element, wherein said light is reflected off of a surface of the interior portion of the patient’s body.
However, Iwasaki does not specifically disclose an intersection of responses. Katsuda teaches determining a first response curve “FK1” in [0143] and Fig. 14 to said light for a first photodiode of said adjacent pair of photodiodes and a second response curve “FK2” in [0143] and Fig. 14 to said light for a second photodiode of said adjacent pair of photodiodes; identifying an intersection “CR1” in [0144] between the first response curve and the second response curve; and using data derived from said intersection to determine said distance to the object as described in [0011]-[0013], [0136], and [0151]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the method of determining a distance of an object disclosed by Iwasaki by utilizing a pair of photodiodes as taught by Katsuda in order to fulfill the same function with predictable results.
As to Claim 42, Iwasaki discloses the method of claim 35, wherein determining distance information includes: receiving light “object light” in [0075] into a pair of photodiodes of the first viewing element, wherein said light is reflected off of a surface of the interior portion of the patient’s body.
However, Iwasaki does not specifically disclose an intersection of responses. Katsuda teaches determining a first response curve “FK1” in [0143] and Fig. 14 to said light for a first photodiode of said adjacent pair of photodiodes and a second response curve “FK2” in [0143] and Fig. 14 to said light for a second photodiode of said adjacent pair of photodiodes; identifying an intersection “CR1” in [0144] between the first response curve and the second response curve; and using data derived from said intersection to determine said distance to the object as described in [0011]-[0013], [0136], and [0151]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the method of determining a distance of an object disclosed by Iwasaki by utilizing a pair of photodiodes as taught by Katsuda in order to fulfill the same function with predictable results.
Allowable Subject Matter
Claims 29, 30, 38, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 29, the prior art of record does not specifically disclose portions of the projected path of travel displayed differently based on a degree of certainty of the respective portion of the projected path. As to Claims 30, 38, and 44, the prior art of record does not specifically disclose the projected path of travel is displayed in at least two colors, wherein a first color of the at least two colors represents a first degree of certainty of the projected path, and wherein a second color of the at least two colors represents a second degree of certainty of the projected path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM  CHOU/
Examiner, Art Unit 3779



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795